        Case 1:19-cv-00775-JRN Document 123 Filed 02/02/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                          AUSTIN DIVISION
DEBRA ROJAS                                 §
                                            §     CIVIL NO:
vs.                                         §     AU:19-CV-00775-JRN
                                            §
TOLTECA ENTERPRISES, INC.,                  §
TRAVELERS CASUALTY AND SURETY               §
COMPANY OF AMERICA                          §

         ORDER RESETTING JURY SELECTION AND TRIAL
         IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
JURY SELECTION AND TRIAL in Courtroom 5, on the Sixth Floor, United States
Courthouse, 501 West Fifth Street, Austin, TX, on Monday, May 03, 2021 at 09:00 AM. Final
Pretrial Conference to be set at a later date and time.

       IT IS SO ORDERED this 2nd day of February, 2021.



                                            ______________________________
                                            JAMES R. NOWLIN
                                            SENIOR U.S. DISTRICT JUDGE
